Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 13 May 2022 is acknowledged.  Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings were received on 17 October 2019.  These drawings are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 5,762,728 (hereinafter “Kuramasu”).
Regarding claim 1, Kuramasu teaches a wear resistant cast aluminum alloy (title).  Kuramasu teaches a composition that broadly overlaps the claimed ranges (see SUMMARY OF THE INVENTION).  Kuramasu teaches that the microstructure of the alloy includes primary Si crystal and Al-SiFe-Mn-Cr-based intermetallic compounds dispersed (see SUMMARY). Kuramasu teaches that the alloy is comparable to the alloy A390 but seeks to improve by refining a microstructure (see cols. 1-2).
More specifically, Kuramasu teaches an example of the inventive alloy (see EXAMPLE 1).  Kuramasu teaches that the alloy has a composition as claimed (Table 1).  The composition of the alloy of Kuramasu is compared with the claimed alloy in the chart below (values in mass percent).
Element
Claim 1
Kuramasu (Table 1)
Si
Fe
Cr
Al/impurity
12-25
0.45-4.0
0.17-5.0
remainder
14.9
0.85
0.19
(balance)


The composition of Kuramasu falls in the claimed ranges, anticipating the entire ranges.  Applicant is directed to MPEP 2131.03.  
Kuramasu teaches that the aluminum is cast into a die and the cooling rate is controlled (See cols. 5-6).  Kuramasu teaches that the alloy cast thus includes refined precipitates of Al-Si-Fe-Mn-Cr alloy, and primary Si crystals (See col. 6).  The  Al-Si-Fe-Mn-Cr alloy disclosed is a “Al-Cr-Si-based compound” by a plain meaning of that term.  The primary Si crystal is a “SI-based crystallized product.”  Kuramasu further demonstrates Fig. 6, which is a photomicrograph in which the  Al-Si-Fe-Mn-Cr alloy is surrounded by the primary Si crystal.  
Regarding claim 2, the alloy of Kuramasu meets this limitation inherently (0.19 > 0.018 x 14.9 -0.2 = 0.0682).  
Regarding claim 3, Kuramasu teaches that the alloy cast thus includes refined precipitates of Al-Si-Fe-Mn-Cr alloy, and primary Si crystals (See col. 6).  This meets the limitation of an Al-Fe-Si-based crystallized product.  Kuramasu teaches that the diameter of this phase is 5-30 microns (col. 6 and Fig 6), falling in the claimed range.  Kuramasu teaches that the diameter of primary Si crystals is 5-30 microns (col. 6 and Fig 6), falling in the claimed range.  Regarding the area ratios of the Al-Fe-Si-based crystallized product and the Si based crystallized product, Kuramasu does not teach these amounts.  Kuramasu is silent with regard to an amount of the precipitates.  However, Kuramasu teaches the same structures as claimed, and the same composition as claimed and the same microstructural phases having the same sizes as claimed.  Kuramasu appears to be the same product as claimed.   The same material having the same composition and the same microstructural phases and sizes would be reasonably expected by the skilled artisan to have had the same properties.  Applicant is directed to MPEP 2112.  
	Regarding claim 4, Kuramasu further teaches that the alloy has 3.1% of copper (Table 1), thus falling in the range as claimed and anticipating the entire range.  

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US US 2014/0283651 A1   (hereinafter “Oda”).
	Regarding claim 1, Oda teaches aluminum with refined Al-Fe-Si based compounds and primary crystal Si (See title).  Oda teaches that the aluminum Example 9 is made, which has a composition falling in the claimed range (see EXAMPLES and Tables 1-2).  The composition of the alloy of Kuramasu is compared with the claimed alloy in the chart below (values in mass percent).
Element
Claim 1
Oda Example 9
Si
Fe
Cr
Al/impurity
12-25
0.45-4.0
0.17-5.0
remainder
18.5
3.6
0.3
(balance)


The composition of Oda falls in the claimed ranges, anticipating the entire ranges.  Applicant is directed to MPEP 2131.03.  
	Oda teaches that the example alloy is cast into a mold ([0055]-[0063]).  Oda teaches that a silicide material is added to the aluminum composition (see [0063] and Table 2).  Oda teaches that the material thus includes a fine Al-Fe-Si compound due to the addition of the Al-Cr-Si material ([0063]).  
	Oda teaches that the Al-Cr-Si material serves to act as a nucleating site for the Al-Fe-Si material (See [0055]-[0063]).  Oda teaches that the silicide material serves as a nucleation site for the Al-Fe-Si material and the Si primary crystals  ([0046]-[0054]).  Oda includes photomicrographs of Example 9 (see Fig 1B).    Thus Oda describes the same composition and the same microstructure as claimed.  
Regarding claim 2, the alloy of Oda meets this limitation inherently (0.3 > 0.018 x 18.5 -0.2 = 0.133).  
Regarding claim 3, Oda teaches that the Al-Cr-Si material serves to act as a nucleating site for the Al-Fe-Si material (See [0055]-[0063]).  Oda teaches that the silicide material serves as a nucleation site for the Al-Fe-Si material and the Si primary crystals  ([0046]-[0054]).  Oda includes photomicrographs of Example 9 (see Fig 1B).   The photomicrograph of Example 9 clearly shows crystals in the size range claimed (Fig 1B).  Regarding the area ratios of the Al-Fe-Si-based crystallized product and the Si based crystallized product, Oda does not teach these amounts.  Oda is silent with regard to an amount of the precipitates.  However, Oda teaches the same structures as claimed, and the same composition as claimed and the same microstructural phases having the same sizes as claimed.  Oda appears to be the same product as claimed.   The same material having the same composition and the same microstructural phases and sizes would be reasonably expected by the skilled artisan to have had the same properties.  Applicant is directed to MPEP 2112.  
Regarding claim 4, Oda further teaches that the alloy has 0.5% of copper (Table 1), thus falling in the range as claimed and anticipating the entire range.  

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734